           Case 1:18-cv-01336-DAD-GSA Document 30 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     CEDRIC LYNN STRUGGS,                             1:18-cv-01336-NONE-GSA-PC
11
                  Plaintiff,                          ORDER ADOPTING FINDINGS AND
12
                                                      RECOMMENDATIONS, DISMISSING
           vs.                                        THIS CASE AS BARRED BY HECK V.
13
                                                      HUMPHREY, 512 U.S. 477 (1994) AND
     C. PFEIFFER, et al.,                             EDWARDS v. BALISOK, 520 U.S. 641 (1997)
14
                                                      AND DIRECTING THE CLERK TO CLOSE
                  Defendants.                         THIS CASE
15

16
                                                      (Doc. Nos. 23, 28.)

17

18          Plaintiff Cedric Lynn Struggs is a state prisoner proceeding pro se with this civil rights
19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On May 14, 2020, findings and recommendations were entered, recommending that this
22   case be dismissed as barred by the favorable termination rule of Heck v. Humphrey, 512 U.S. 477
23   (1994), and Edwards v. Balisok, 520 U.S. 641 (1997), without prejudice to plaintiff’s filing a
24   petition for writ of habeas corpus. (Doc. No. 28.) On June 2, 2020, plaintiff filed objections to
25   the findings and recommendations. (Doc. No. 29.)
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
28   including plaintiff’s objections, the court finds the findings and recommendations to be


                                                     1
           Case 1:18-cv-01336-DAD-GSA Document 30 Filed 07/01/20 Page 2 of 2



 1   supported by the record and proper analysis. As explained in the findings and
 2   recommendations, plaintiff’s claims, if successful, would call into question the validity of
 3   prison administrative decisions that resulted in the forfeiture of plaintiff’s good time credits.
 4   (Doc. No. 25 at 2.) As a result, his claims are barred by the decision in Heck and Balisok.
 5   Plaintiff’s objections, which largely reiterate the types of allegations contained in his operative
 6   complaint (Doc. No. 29 at 2–7), fail to provide any reason why the court should find otherwise.
 7   In his objections, plaintiff also summarizes his unsuccessful efforts to pursue a habeas relief in
 8   state court. (Id. at 1–2.) Plaintiff likely provides this information in response to the magistrate
 9   judge’s suggestion that a federal habeas corpus petition is plaintiff’s “sole federal remedy” with
10   regard to the prison administrative decisions he challenges here. (See Doc. No. 28 at 2.) The
11   fact that plaintiff filed a state habeas petition that was ultimately denied may be relevant if he
12   ultimately files a federal habeas petition. However, his unsuccessful state habeas petition does
13   not call into question the reasoning set forth or conclusion reached in the pending findings and
14   recommendations that his claims must be dismissed under the Supreme Court’s decisions in
15   Heck and Balisok.
16          Accordingly, IT IS HEREBY ORDERED that:
17          1.      The findings and recommendations issued on May 14, 2020 (Doc. No. 28), are
18                  adopted in full;
19          2.      This action is dismissed as barred by the favorable termination rule of Heck v.
20                  Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997),
21                  without prejudice to filing a petition for writ of habeas corpus; and
22          3.      The Clerk of Court is directed to assign a district judge to this case for the purposes
23                  of closure and to close this case.
24
     IT IS SO ORDERED.
25

26      Dated:     July 1, 2020
                                                             UNITED STATES DISTRICT JUDGE
27

28


                                                         2
